                    Case 2:20-cv-02446-JAM-DB  Document 26 Filed 12/10/20 Page 1 of 6
                                            ACCO,(JEMx),CLOSED,DISCOVERY,MANADR,TRANSFERRED
                      UNITED STATES DISTRICT COURT
        CENTRAL DISTRICT OF CALIFORNIA (Western Division − Los Angeles)
             CIVIL DOCKET FOR CASE #: 2:20−cv−10111−CAS−JEM

Solarmare Management Services Inc. et al v. Nixon Peabody LLP et al   Date Filed: 11/03/2020
Assigned to: Judge Christina A. Snyder                                Date Terminated: 12/08/2020
Referred to: Magistrate Judge John E. McDermott                       Jury Demand: Plaintiff
Case in other court: Superior Court of CA for the County of Los       Nature of Suit: 190 Contract: Other
                     Angeles, 20STCV32546                             Jurisdiction: Federal Question
Cause: 28:1441 Notice of Removal − Breach of Contract
Plaintiff
Solarmare Management Services Inc.                      represented by Howard E King
a California corporation                                               King Holmes Paterno and Soriano LLP
                                                                       1900 Avenue of the Stars 25th Floor
                                                                       Los Angeles, CA 90067−4506
                                                                       310−282−8989
                                                                       Fax: 310−282−8903
                                                                       Email: hking@khpslaw.com
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                      Brian J. Foster
                                                                      Wilenchik and Bartness
                                                                      2810 North Third Street
                                                                      Phoenix, AZ 85004
                                                                      602−606−2810
                                                                      Fax: 602−606−2811
                                                                      Email: bfoster@wb−law.com
                                                                      PRO HAC VICE
                                                                      ATTORNEY TO BE NOTICED

                                                                      John G. Snow
                                                                      King Holmes Paterno and Soriano LLP
                                                                      1900 Avenue of the Stars 25th Floor
                                                                      Los Angeles, CA 90067−4506
                                                                      310−282−8989
                                                                      Fax: 310−282−8903
                                                                      Email: jsnow@khpslaw.com
                                                                      ATTORNEY TO BE NOTICED

                                                                      Ross P. Meyer
                                                                      Wilenchik and Bartness PC
                                                                      2810 North Third Street
                                                                      Phoenix, AZ 85004
                                                                      602−606−2810
                                                                      Fax: 602−606−2811
                                                                      Email: rossm@wb−law.com
                                                                      PRO HAC VICE
                                                                      ATTORNEY TO BE NOTICED
Plaintiff            Case 2:20-cv-02446-JAM-DB Document 26 Filed 12/10/20 Page 2 of 6
Carl Jansen                                     represented by Howard E King
a married couple                                               (See above for address)
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                              Brian J. Foster
                                                              (See above for address)
                                                              PRO HAC VICE
                                                              ATTORNEY TO BE NOTICED

                                                              John G. Snow
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

                                                              Ross P. Meyer
                                                              (See above for address)
                                                              PRO HAC VICE
                                                              ATTORNEY TO BE NOTICED

Plaintiff
Barbara Jansen                                  represented by Howard E King
a married couple                                               (See above for address)
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                              Brian J. Foster
                                                              (See above for address)
                                                              PRO HAC VICE
                                                              ATTORNEY TO BE NOTICED

                                                              John G. Snow
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

                                                              Ross P. Meyer
                                                              (See above for address)
                                                              PRO HAC VICE
                                                              ATTORNEY TO BE NOTICED


V.
Defendant
Nixon Peabody LLP                               represented by Eric Houghton MacMichael
a New York limited liability partnership                       Keker Van Nest and Peters LLP
                                                               633 Battery Street
                                                               San Francisco, CA 94111−1809
                                                               415−391−5400
                                                               Fax: 415−397−7188
                                                               Email: emacmichael@keker.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
                     Case 2:20-cv-02446-JAM-DB Document 26 Filed 12/10/20 Page 3 of 6
                                                                        Bailey Heaps
                                                                        Keker Van Nest and Peters LLP
                                                                        633 Battery Street
                                                                        San Francisco, CA 94111
                                                                        415−391−5400
                                                                        Fax: 415−397−7188
                                                                        Email: bheaps@keker.com
                                                                        ATTORNEY TO BE NOTICED

                                                                        Deeva Shah
                                                                        Keker Van Nest and Peters LLP
                                                                        633 Battery Street
                                                                        San Francisco, CA 94111−1809
                                                                        757−553−8301
                                                                        Email: dshah@keker.com
                                                                        ATTORNEY TO BE NOTICED

                                                                        Elliot R Peters
                                                                        Keker Van Nest and Peters LLP
                                                                        633 Battery Street
                                                                        San Francisco, CA 94111−1809
                                                                        415−391−5400
                                                                        Fax: 415−397−7188
                                                                        Email: epeters@keker.com
                                                                        ATTORNEY TO BE NOTICED

Defendant
Forrest David Milder                                     represented by Eric Houghton MacMichael
a married individual                                                    (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Bailey Heaps
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Deeva Shah
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Elliot R Peters
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED


 Date Filed      #     Docket Text

 11/03/2020    Ï1      NOTICE OF REMOVAL from Los Angeles Superior Court, case number 20STCV32546 Receipt
                       No: ACACDC−28848220 − Fee: $400, filed by Defendant Nixon Peabody LLP, Forrest David
                       Milder. (Attachments: # 1 Declaration ISO Notice of Removal, # 2 Exhibit Exhibit A Complaint
                       State Court Case No. 20STCV32546, # 3 Exhibit Exhibit B Civil Case Cover Sheet State Court No.
                       20STCV32546, # 4 Exhibit Exhibit C Acknowledgment of receipt of summons and complaint State
                       Court No. 20STCV32546, # 5 Exhibit Exhibit D Pltff's Notice of Related Case (re 19STCV45775)
                  Case
                   State 2:20-cv-02446-JAM-DB      Document
                         Court Case No. 20STCV 32546, # 6 Exhibit26  Filed
                                                                  Exhibit   12/10/20
                                                                          E Counter CivilPage  4 of 6Sheet;
                                                                                          Case Cover
                   Complex Civil Case Q w POS, # 7 Proof of Service) (Attorney Eric Houghton MacMichael added
                   to party Forrest David Milder(pty:dft), Attorney Eric Houghton MacMichael added to party Nixon
                   Peabody LLP(pty:dft))(MacMichael, Eric) (Entered: 11/03/2020)

11/03/2020   Ï2    CIVIL COVER SHEET filed by Defendants Forrest David Milder, Nixon Peabody LLP.
                   (MacMichael, Eric) (Entered: 11/03/2020)

11/03/2020   Ï3    Defendant Nixon Peabody, LLP and Forrest David Milders Federal Rule of Civil Procedure 7.1
                   Disclosure Statement and Civil Local Rule 3−15 Certification of Interested Entities or Persons
                   CERTIFICATE of Interested Parties filed by Defendant Forrest David Milder, Nixon Peabody LLP,
                   identifying Nixon Peabody LLP. (MacMichael, Eric) (Entered: 11/03/2020)

11/03/2020   Ï     CONFORMED E−FILED COPY OF COMPLAINT against Defendants Forrest David Milder,
                   Nixon Peabody LLP. Jury Demanded., filed by Plaintiffs Carl Jansen, Solarmare Management
                   Services Inc., Barbara Jansen. [FILED IN STATE COURT ON 8/26/2020 SUBMITTED
                   ATTACHED TO EXHIBIT A TO NOTICE OF REMOVAL 1 (et) (Entered: 11/05/2020)

11/03/2020   Ï     CONFORMED E−FILED COPY OF NOTICE AND ACKNOWLEDGMENT OF SERVICE of
                   Summons and Complaint returned Executed filed by Plaintiff Carl Jansen, Solarmare Management
                   Services Inc., Barbara Jansen, upon Defendant Forrest David Milder acknowledgment sent by
                   Plaintiff on 9/28/2020, answer due 10/19/2020; Nixon Peabody LLP acknowledgment sent by
                   Plaintiff on 9/28/2020, answer due 10/19/2020. Acknowledgment of Service signed by Eric
                   MacMichael, Attorneys for Defendants. [FILED IN STATE COURT ON 10/9/2020 SUBMITTED
                   ATTACHED TO EXHIBIT C TO NOTICE OF REMOVAL 1 . (et) (Entered: 11/05/2020)

11/04/2020   Ï4    PROOF OF SERVICE filed by defendants Forrest David Milder, Nixon Peabody LLP, re Notice of
                   Removal (Attorney Civil Case Opening),,, 1 by U.S. Mail served on 11/04/2020. (MacMichael,
                   Eric) (Entered: 11/04/2020)

11/04/2020   Ï5    PROOF OF SERVICE filed by Defendants Forrest David Milder, Nixon Peabody LLP, served on
                   11/04/2020. (Attachments: # 1 Exhibit Exhibit)(MacMichael, Eric) (Entered: 11/04/2020)

11/05/2020   Ï6    NOTICE OF ASSIGNMENT to District Judge Christina A. Snyder and Magistrate Judge John E.
                   McDermott. (et) (Entered: 11/05/2020)

11/05/2020   Ï7    NOTICE TO PARTIES OF COURT−DIRECTED ADR PROGRAM filed. (et) (Entered:
                   11/05/2020)

11/05/2020   Ï8    NOTICE OF PRO HAC VICE APPLICATION DUE for Non−Resident Attorney Brian J. Foster on
                   behalf of Plaintiffs. A document recently filed in this case lists you as an out−of−state attorney of
                   record. However, the Court has not been able to locate any record that you are admitted to the Bar
                   of this Court, and you have not filed an application to appear Pro Hac Vice in this case.
                   Accordingly, within 5 business days of the date of this notice, you must either (1) have your local
                   counsel file an application to appear Pro Hac Vice (Form G−64) and pay the applicable fee, or (2)
                   complete the next section of this form and return it to the court at cacd_attyadm@cacd.uscourts.gov.
                   You have been removed as counsel of record from the docket in this case, and you will not be added
                   back to the docket until your Pro Hac Vice status has been resolved. (et) (Entered: 11/05/2020)

11/05/2020   Ï9    NOTICE OF PRO HAC VICE APPLICATION DUE for Non−Resident Attorney Ross P. Meyer on
                   behalf of Plaintiffs. A document recently filed in this case lists you as an out−of−state attorney of
                   record. However, the Court has not been able to locate any record that you are admitted to the Bar
                   of this Court, and you have not filed an application to appear Pro Hac Vice in this case.
                   Accordingly, within 5 business days of the date of this notice, you must either (1) have your local
                   counsel file an application to appear Pro Hac Vice (Form G−64) and pay the applicable fee, or (2)
                   complete the next section of this form and return it to the court at cacd_attyadm@cacd.uscourts.gov.
                   You have been removed as counsel of record from the docket in this case, and you will not be added
                    Case
                     back 2:20-cv-02446-JAM-DB           Document
                          to the docket until your Pro Hac Vice status26   Filedresolved.
                                                                      has been    12/10/20      Page 5 11/05/2020)
                                                                                          (et) (Entered: of 6

11/06/2020   Ï 10    Joint STIPULATION Extending Time to Answer the complaint as to All Parties, filed by
                     Defendants Nixon Peabody LLP.(MacMichael, Eric) (Entered: 11/06/2020)

11/09/2020   Ï 11    APPLICATION of Non−Resident Attorney Brian J. Foster to Appear Pro Hac Vice on behalf of
                     Plaintiffs Barbara Jansen, Carl Jansen, Solarmare Management Services Inc. (Pro Hac Vice Fee −
                     $500 Fee Paid, Receipt No. ACACDC−28922515) filed by Plaintiffs Barbara Jansen, Carl Jansen,
                     Solarmare Management Services Inc.. (Attachments: # 1 Proposed Order) (Snow, John) (Entered:
                     11/09/2020)

11/09/2020   Ï 12    APPLICATION of Non−Resident Attorney Ross P. Meyer to Appear Pro Hac Vice on behalf of
                     Plaintiffs Barbara Jansen, Carl Jansen, Solarmare Management Services Inc. (Pro Hac Vice Fee −
                     $500 Fee Paid, Receipt No. ACACDC−28922726) filed by Plaintiffs Barbara Jansen, Carl Jansen,
                     Solarmare Management Services Inc.. (Attachments: # 1 Proposed Order) (Snow, John) (Entered:
                     11/09/2020)

11/09/2020   Ï 13    ORDER by Judge Christina A. Snyder: GRANTING 12 Non−Resident Attorney Ross P. Meyer
                     APPLICATION to Appear Pro Hac Vice on behalf of Plaintiffs, Solarmore Management Services,
                     Inc. and Carl & Barbara Jansen, designating John Snow as local counsel. (shb) (Entered:
                     11/10/2020)

11/09/2020   Ï 14    ORDER by Judge Christina A. Snyder: GRANTING 11 Non−Resident Attorney Brian J. Foster
                     APPLICATION to Appear Pro Hac Vice on behalf of Plaintiff's Solarmore Management Services,
                     Inc. and Carl & Barbara Jansen, designating John Snow as local counsel. (shb) (Entered:
                     11/10/2020)

11/10/2020   Ï 15    NOTICE of Deficiency in Electronically Filed Pro Hac Vice Application RE: APPLICATION of
                     Non−Resident Attorney Brian J. Foster to Appear Pro Hac Vice on behalf of Plaintiffs Barbara
                     Jansen, Carl Jansen, Solarmare Management Services Inc. (Pro Hac Vice Fee − $500 Fee Paid,
                     Receipt No. ACACDC−28922515) 11 , APPLICATION of Non−Resident Attorney Ross P. Meyer
                     to Appear Pro Hac Vice on behalf of Plaintiffs Barbara Jansen, Carl Jansen, Solarmare Management
                     Services Inc. (Pro Hac Vice Fee − $500 Fee Paid, Receipt No. ACACDC−28922726) 12 . The
                     following error(s) was/were found: Local Rule 83−2.1.3.3(d) Attached Certificate of Good Standing
                     not issued within 30 days prior to filing of the application. A declaration is required regarding
                     unavailability to provide GSC due to COVID−19. See Court's website on Coronavirus (COVID−19)
                     Guidance. (Thrasher, Lupe) (Entered: 11/10/2020)

11/12/2020   Ï 16    NOTICE TO COUNSEL upon filing of the complaint by Judge Christina A. Snyder. (rba) (Entered:
                     11/12/2020)

11/17/2020   Ï 17    NOTICE OF LODGING filed with Certificate of Good Standing re APPLICATION of
                     Non−Resident Attorney Brian J. Foster to Appear Pro Hac Vice on behalf of Plaintiffs Barbara
                     Jansen, Carl Jansen, Solarmare Management Services Inc. (Pro Hac Vice Fee − $500 Fee Paid,
                     Receipt No. ACACDC−28922515) 11 (Attachments: # 1 Exhibit A)(Snow, John) (Entered:
                     11/17/2020)

11/17/2020   Ï 18    NOTICE OF LODGING filed with Certificate of Good Standing re APPLICATION of
                     Non−Resident Attorney Ross P. Meyer to Appear Pro Hac Vice on behalf of Plaintiffs Barbara
                     Jansen, Carl Jansen, Solarmare Management Services Inc. (Pro Hac Vice Fee − $500 Fee Paid,
                     Receipt No. ACACDC−28922726) 12 (Attachments: # 1 Exhibit A)(Snow, John) (Entered:
                     11/17/2020)

11/17/2020   Ï 19    DEMAND for Jury Trial filed by Plaintiffs Barbara Jansen, Carl Jansen, Solarmare Management
                     Services Inc... (Snow, John) (Entered: 11/17/2020)

11/20/2020   Ï 20
                    Case 2:20-cv-02446-JAM-DB
                     NOTICE                   Document
                             OF MOTION AND MOTION         26 Case
                                                  to Transfer Filed  12/10/20
                                                                  to Eastern      Page
                                                                             District     6 of 6 filed by
                                                                                      of California
                     Defendants Forrest David Milder, Nixon Peabody LLP. Motion set for hearing on 12/21/2020 at
                     10:00 AM before Judge Christina A. Snyder. (MacMichael, Eric) (Entered: 11/20/2020)

11/20/2020   Ï 21    REQUEST FOR JUDICIAL NOTICE re NOTICE OF MOTION AND MOTION to Transfer Case
                     to Eastern District of California 20 filed by Defendants Forrest David Milder, Nixon Peabody LLP.
                     (MacMichael, Eric) (Entered: 11/20/2020)

11/20/2020   Ï 22    PROOF OF SERVICE filed by Defendants Forrest David Milder, Nixon Peabody LLP, re NOTICE
                     OF MOTION AND MOTION to Transfer Case to Eastern District of California 20 served on
                     11/20/2020. (MacMichael, Eric) (Entered: 11/20/2020)

12/07/2020   Ï 23    Joint STIPULATION to Transfer Case to Eastern District of California, Joint STIPULATION for
                     Extension of Time to File Answer to TBD re NOTICE OF MOTION AND MOTION to Transfer
                     Case to Eastern District of California 20 filed by defendants Forrest David Milder, Nixon Peabody
                     LLP. (Attachments: # 1 Proposed Order, # 2 proof of service)(MacMichael, Eric) (Entered:
                     12/07/2020)

12/08/2020   Ï 25    ORDER GRANTING JOINT STIPULATION REGARDING NON−OPPOSITION TO MOTION
                     TO TRANSFER AND EXTENSION OF TIME TO RESPOND TO COMPLAINT by Judge
                     Christina A. Snyder: The Court hereby GRANTS the motion to transfer venue to the Eastern
                     District of California 20 . Defendants deadline to respond to the Complaint is extended to 60 days
                     from the date the Eastern District of California receives the case. File transferred electronically IT
                     IS SO ORDERED. (MD JS−6. Case Terminated.) (shb) (Entered: 12/09/2020)

12/09/2020   Ï 24    Notice of Appearance or Withdrawal of Counsel: for attorney Deeva Shah counsel for Defendants
                     Forrest David Milder, Nixon Peabody LLP. Adding Benjamin D. Rothstein as counsel of record for
                     Nixon Peabody, LLP and Forrest David Milder for the reason indicated in the G−123 Notice. Filed
                     by Defendants Keker, Van Nest & Peters LLP. (Shah, Deeva) (Entered: 12/09/2020)
